ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Unisys Corporation                          )      ASBCA No. 61478
                                            )
Under Contract No. GS-09F-0038Z             )
 T.O. NNL06AA 74T                           )

APPEARANCE FOR THE APPELLANT:                      Catherine P. Palazzolo, Esq.
                                                    Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney
                                                   Dacia K. Bruns, Esq.
                                                    Trial Attorney
                                                    Hampton, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 February 2018




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61478, Appeal of Unisys Corporation,
rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals